 

Exhibit 10.21
 
CONSENT TO ASSIGNMENT AGREEMENT
 
This CONSENT TO ASSIGNMENT AGREEMENT is made this 3rd day of August, 1995 by and
among PEOPLE TO PEOPLE INTERNATIONAL (“PTPI”), a Missouri non-profit
corporation, INTERNATIONAL AMBASSADOR PROGRAMS, INC. (“IAP”), a Washington
corporation, AMBASSADORS INTERNATIONAL, INC. (“Ambassadors”), a Delaware
corporation, and AMBASSADOR PROGRAMS, a Delaware corporation and a wholly-owned
subsidiary of Ambassadors (“Newco”).
 
WITNESSETH:
 
WHEREAS, PTPI and IAP are parties to a General Contract dated April 1, 1995
governing the conduct by IAP of adult exchange programs sanctioned by PTPI
(“General Contract #1”), and a General Contract dated April 1, 1995 governing
the conduct by IAP of a high school, junior high (middle) school student travel
and college/university exchange program sanctioned by PTPI (“General Contract
#2”) (General Contract #1 and General Contract #2 are sometimes collectively
referred to herein as the “General Contracts”); and
 
WHEREAS, IAP and Ambassadors have recently determined that it is in their best
interests to conduct a reorganization of their businesses. Pursuant to the
reorganization, IAP will merge into Ambassadors (the “Merger”). Ambassadors, as
the surviving entity, will then transfer its assets and liabilities, including
the contract, to Newco, a newly-formed, wholly-owned subsidiary (the
“Contribution”) (the Merger and the Contribution are collectively referred to
herein as the “Transfers”); and
 
WHEREAS, Ambassadors recently filed a registration statement with the Securities
and Exchange Commission relating to the initial public offering of Ambassadors
Common Stock and anticipates that the Transfers and the initial public offering
(“Initial Public Offering”) will take place in August, 1995; and
 
WHEREAS, Section 12-A of General Contract #1 and Section 14-A of General
Contract #2 each require the prior written consent of PTPI to the Transfers; and
 
WHEREAS, in seeking PTPI’s consent to the Transfers, IAP, Ambassadors and Newco
have made a number of assurances to PTPI, including, without limitation, an
assurance that the only business operations to be conducted by Newco after
consummation of the Transfers shall be the conduct of travel and exchange
programs sanctioned by PTPI pursuant to the General Contracts; and
 
WHEREAS, PTPI is willing to consent to the Transfers upon the terms and
conditions stated below;
 

--------------------------------------------------------------------------------


 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
1.                                      Consent to Transfers. PTPI consents to
the Transfers subject to the following conditions:
 
A.                                    The amount of $3,000 is paid to PTPI on or
before the effective date of the Transfers in reimbursement of PTPI’s estimated
expenses in consenting to the assignment of the General Contracts pursuant to
the Transfers;
 
B.                                    IAP is not in breach of or default under
either of the General Contracts on or before the effective date of the
Transfers;
 
C.                                    The consummation of the Transfers will not
cause a breach or violation of any agreement between IAP and any participant or
prospective participant in a travel or exchange program which is subject to the
provisions of either of the General Contracts;
 
D.                                    All rights of IAP and Ambassadors under
the General Contracts are assigned to Newco in the Transfers; and
 
E.                                     The Transfers are completed on or before
September 15, 1995.
 
PTPI hereby confirms that upon satisfaction of the terms and conditions of this
Agreement by IAP, Ambassadors and Newco, the provisions of the General Contracts
with respect to the assignment thereof shall have been complied with. PTPI’s
consent to the Transfers will not constitute a consent to any additional or
subsequent assignment. The parties agree that any additional or subsequent
assignment of General Contract #1 shall be subject to the provisions of
Section 12-A thereof and of General Contract #2 shall be subject to the
provisions of Section 14-A thereof.
 
2.                                      Representations of IAP, Ambassadors and
Newco.
 
A.                                    IAP, Ambassadors and Newco represent and
warrant to PTPI that they have the authority to execute this Agreement.
 
B.                                    IAP represents and warrants to PTPI that
it has not assigned any or all of its interest in the General Contracts to any
third party.
 
C.                                    IAP represents and warrants that it is not
in default under either of the General Contracts as of the date hereof.
 
2

--------------------------------------------------------------------------------


 
3.                                      Representations of PTPI.
 
A.                                    PTPI represents and warrants to IAP,
Ambassadors and Newco that it has the authority to execute this Agreement.
 
B.                                    PTPI represents and warrants that it is
not in default under either of the General Contracts as of the date hereof.
 
4.                                      Assumption. Effective upon assignment of
the General Contracts to Newco pursuant to the Transfers, Newco hereby expressly
assumes all duties, obligations and liabilities of IAP and Ambassadors under the
General Contracts.
 
5.                                      Business of Newco. IAP, Ambassadors and
Newco agree that Newco will not, without the prior written consent of PTPI,
conduct any business prior to the expiration or termination of the General
Contracts other than (a) the conduct of adult exchange programs sanctioned by
PTPI pursuant to General Contract #1 and (b) the conduct of high school, junior
high (middle) school student travel and college/university exchange programs
sanctioned by PTPI pursuant to General Contract #2. Ambassadors hereby agrees
that it will not, at any time prior to the expiration or termination of the
General Contracts, directly, or indirectly through any subsidiary or other
entity other than Newco: (i) use any tradename or service or trademark which is
the same as or substantially similar to any tradename or service or trademark
used at any time by Newco, except in connection with the promotion of the
business of Newco only and except as permitted under Section 6 hereof,
(ii) conduct any student travel or exchange program that is within the scope of
General Contract #2, including, without limitation, the exclusivity provisions
imposed on Newco (upon completion of the Transfers) in Section 9 thereof and
(iii) conduct any adult travel or exchange program that is the subject of
General Contract #1. The restrictions on the activities of Ambassadors in the
immediately preceding sentence shall not be deemed to grant to Ambassadors any
rights to use the name, logo or servicemark of PTPI. The parties agree that if
any provision of this Section is breached or violated, PTPI may terminate
General Contract #1 immediately pursuant to Section 11 thereof and General
Contract #2 immediately pursuant to Section 8 thereof, whether or not the breach
or violation is material in effect and without providing Ambassadors or Newco,
as the case may be, the opportunity to cure such breach or violation as provided
in Section 11 and Section 8, respectively, except that the party in breach or
violation of any provision of this Section shall have ten days after notice from
PTPI to cure such breach or violation prior to termination of the General
Contracts.
 
6.                                      Disclosures Concerning PTPI. PTPI hereby
agrees to the use of its name in Ambassadors’ Registration Statement on Form S-1
as filed with the Securities and Exchange Commission on June 16,
 
3

--------------------------------------------------------------------------------


 
1995 (the “Form S-1”) , and any subsequent amendments to the Form S-1, provided
that (a) any logo containing PTPI’s name shall appear only as it appears in the
preliminary prospectus dated July 18, 1995, a copy of which has been provided to
PTPI (“Preliminary Prospectus”) and (b) all other uses of PTPI’s name in any
amendment to the Form S-1 shall be substantially similar to the uses of its name
in the Preliminary Prospectus. IAP and Ambassadors agree that neither of them
will make any representations concerning the relationship between PTPI and IAP,
Ambassadors or Newco in any promotional, advertising, marketing or other
written, visual or verbal presentation, solicitation or communication related to
the Initial Public Offering, other than that contained in the Preliminary
Prospectus, the final prospectus and in connection with any road show or sales
presentation made to members of the investment public in connection with the
Initial Public Offering (provided such representations are consistent with those
in the Preliminary Prospectus), without the prior written consent of PTPI.
Subject to the foregoing, PTPI consents to the use of its name in such
presentations, solicitations and communications. PTPI acknowledges that, upon
completion of the Initial Public Offering, Ambassadors will have certain
regulatory filing obligations, including, without limitation, filings made under
the Securities Exchange Act of 1934, as amended, and will, in the course of its
operations, be required to issue press releases and to provide other forms of
disclosure which include references to the operations of Newco and PTPI’s
relationship with Newco in order to comply with its disclosure obligations under
applicable law. PTPI hereby agrees to and consents to the use of its name in any
such filings or disclosures to the extent such use is deemed advisable by
counsel to Ambassadors to comply with such disclosure obligations. The parties
agree that PTPI has no responsibility for the accuracy and completeness of any
descriptions of PTPI, the General Contracts or PTPI’s relationship with IAP,
Ambassadors or Newco contained in any disclosures referred to herein. Anything
herein to the contrary notwithstanding, IAP, Ambassadors and Newco agree that
none of them will in any disclosure refer to support received by PTPI from
political leaders and other public figures, without the prior written consent of
PTPI, and the consents to certain disclosures provided by PTPI in this Section 6
shall not be deemed to apply to any such references. The parties agree that if
any provision of this Section is breached or violated, PTPI may terminate the
General Contracts in the same manner as provided in Section 5 hereof. The
parties agree that such use by Ambassadors of the name of PTPI as described
herein is outside the scope of the authorization contained in the General
Contracts, and PTPI’s consent to such use as provided herein is not intended to
amend the General Contracts.
 
7.                                      Guarantee of Performance. Ambassadors
guarantees to PTPI the performance by Newco of all covenants, representations
and warranties of Newco under this Agreement and the General Contract.
Ambassadors and Newco shall be jointly and severally liable to PTPI for any
breach by Newco of any such covenants, representations and warranties.
 
4

--------------------------------------------------------------------------------


 
8.                                      Indemnification. Ambassadors and Newco
agree, jointly and severally, to indemnify and hold harmless PTPI, its
affiliates, successors, assigns, officers, directors, employees, agents, and
each of them, against any and all liabilities, damages, actions, claims, costs
(including reasonable attorney’s fees), or expenses actually incurred in
connection with or arising out of the following: (i) any misrepresentations or
breach of warranty or covenant by any of IAP, Ambassadors or Newco under this
Agreement and (ii) the Transfer or the Initial Public Offering.
 
9.                                      Provisions of General Contract. The
parties agree that all of the terms, conditions and provisions of the General
Contract shall remain unchanged and in full force and effect, except to the
extent modified by Sections 5 and 6 hereof.
 
10.                               Miscellaneous. This Agreement constitutes the
entire agreement among the parties with respect to the subject matter hereof. No
amendment will be binding unless in writing and signed by the party against whom
enforcement is sought. All representations, warranties, agreements and all other
provisions of this Agreement shall survive the closing of the Transfers. This
Agreement shall be binding upon the parties, their respective successors and
assigns, but shall be deemed personal to each party and shall not be assigned by
either party without the signed written approval of the other. The failure of
any party to enforce any of the provisions of this Agreement shall not be
construed as a waiver of such provisions and shall not affect the right of such
party thereafter to enforce each and every provision of this Agreement in
accordance with its terms. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions of this
Agreement, and the Agreement shall be construed in all respects as if such
invalid or unenforceable provision was omitted. This Agreement shall be governed
by and construed in accordance with the laws of the State of Missouri as applied
to residents of that state executing contracts wholly to be performed in that
state.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 
 
PEOPLE TO PEOPLE INTERNATIONAL
 
 
 
 
 
 
By:
/s/ Gregory F.T. Winn
 
 
Its
Executive V.P. @ CEO

 
5

--------------------------------------------------------------------------------


 
 
INTERNATIONAL AMBASSADOR PROGRAMS, INC.
 
 
 
 
 
 
 
By:
/s/ John Ueberroth
 
 
Its
 
 
 
 
 
 
AMBASSADORS INTERNATIONAL, INC.
 
 
 
 
 
 
 
By:
/s/ John Ueberroth
 
 
Its
 
 
 
 
 
 
AMBASSADOR PROGRAMS
 
 
 
 
 
 
 
By:
/s/ John Ueberroth
 
 
Its
 

 
6

--------------------------------------------------------------------------------

 